Citation Nr: 0332761	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  01-02 671A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for a right knee 
disorder, including as secondary to the service-connected 
residuals of a left ankle fracture. 

4.  Entitlement to a rating higher than 20 percent for the 
residuals of the left ankle fracture.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to July 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which confirmed and continued a 10 
percent rating for the residuals of a left ankle fracture.  
That rating also denied additional claims for service 
connection for a right knee disorder, hearing loss, and 
hypertension.  In a subsequent rating decision in October 
2002, the RO increased the rating for the left ankle disorder 
from 10 to 20 percent, effective April 28, 2000.  Since the 
20 percent rating is not the highest possible evaluation 
available under the rating schedule for the left ankle 
disorder, the appeal continues.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).  The veteran also has continued to appeal for 
service connection for the other conditions at issue.


REMAND

The veteran contends that he developed hypertension during 
service.  In order to prevail on this claim, there must be 
medical evidence confirming he has the condition (i.e., a 
medical diagnosis of it) and medical evidence causally or 
etiologically relating it to his service in the military or, 
if preexisting service, showing that it was aggravated while 
he was on active duty beyond its natural progression.  38 
U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.306 (2003).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet App. 341, 346 
(1999).

Hypertension also will be presumed to have been incurred in 
service if it was manifested to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Hypertension means that the diastolic blood pressure is 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2003).  A diagnosis of hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (2003).

A review of the veteran's service medical records discloses 
several marginally elevated blood pressure readings in 1991.  
For example, on admission to an emergency room on November 
12, 1991, his blood pressure reading was 158/92; during a 
clinical visit on November 22, 1991, his blood pressure 
reading was 128/92.  But hypertension or even high blood 
pressure was not diagnosed.  The veteran was again seen at a 
clinic in May 1993 for evaluation of dysuria, and his blood 
pressure reading was 138/92.

Other more recent medical records, dated from October 1994 
through April 2000, show several elevated blood pressure 
readings during the years since service.  And hypertension 
has been diagnosed.

Several of the veteran's blood pressure readings in service 
were marginally elevated, but not consistently so, and 
hypertension by definition denotes "persistently" elevated 
blood pressure.  Blood pressure occasionally may be elevated 
for a number of reasons, such as exercise, stress or, 
perhaps, merely because it is being recorded by a human and 
there is an inherent chance of an inexact reading.  But 
chronic hypertension is a specific medical disorder, and VA 
adjudicators cannot diagnose it or, more importantly to this 
particular case, comment on the cause of it.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  So a medical opinion is 
needed concerning this to comply with the Veterans Claims 
Assistance Act (VCAA).  38 U.S.C.A. § 5103A(d) (West 2002).



As for the veteran's left ankle disorder, it is currently 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, for limitation of motion.  This is the 
highest rating for limitation of motion of the ankle.  To 
warrant the next higher rating of 30 percent, the evidence 
must show the veteran's ankle is ankylosed, meaning complete 
bony fixation at either a favorable or unfavorable angle.  
See, e.g., Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The 
examination reports presently of record are quite clear in 
showing that he has maintained some movement in his left 
ankle, so it is not ankylosed.

There remains for consideration, though, whether the veteran 
has additional functional impairment in his left ankle due to 
pain/painful motion, weakness/instability, premature/excess 
fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45 and 4.59.  
While a May 2000 VA examiner confirmed there was weakened 
movement and excessive fatigability, and that range of motion 
would be compromised during flare-ups, that examiner did not 
quantify this degree of functional impairment in terms of 
additional range of motion loss.  Therefore, another 
examination is needed for this, too.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994).

The veteran also has not been duly apprised of the VCAA.  
This new law has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  So he needs to be notified of this new law as it 
relates to his particular appeal, including insofar as what 
specific evidence he is responsible for obtaining and 
submitting, himself, and what evidence VA will obtain for 
him.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claims, and to 
ensure full compliance with due process notice requirements, 
the case is hereby REMANDED to the RO for the following 
actions: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his claimed 
disabilities.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If the RO cannot obtain any of 
the medical records indicated by the 
veteran, it should follow the proper 
procedures under the VCAA.  The veteran 
and his representative should also be 
informed of the negative results.  38 
C.F.R. § 3.159.  

3.  The RO must then make arrangements to 
have the veteran undergo a VA 
cardiovascular examination in order to 
ascertain the etiology of his 
hypertension.  The complete claims file 
and a copy of this remand must be made 
available to the examining physician for 
review prior to the examination.  And 
he/she should indicate whether it is at 
least as likely as not that the elevated 
blood pressure readings recorded 
during service were the initial 
manifestations of the hypertension later 
diagnosed after service.  Please discuss 
the rationale for the opinion.  

4.  Also schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his left ankle 
disability.  The claims file must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  
Please indicate the following:

a) What is the range of motion in the 
left ankle?

b) Are there objective clinical 
indications of pain or painful motion?  
Are there objective clinical indications 
of weakness or instability, premature or 
excess fatigability, or incoordination-
particularly during "flare ups or 
prolonged use?  If so, to what extent is 
there additional limitation of motion due 
to these symptoms above and beyond that 
objectively shown?  If the severity of 
these manifestations cannot be quantified 
in these terms, please indicate this.  

c) Is there muscle atrophy or other 
indications of not using the ankle?

d) Is the scar on the left ankle painful 
and tender, inflamed, ulcerated, or 
adherent to the underlying tissue?  If 
so, does the veteran have additional 
functional impairment as a consequence?

5.  Review the claims folder to ensure 
that all of the requested development has 
been completed.  This includes responses 
to the questions posed to the 
VA examiners.  If not, take corrective 
action.  38 C.F.R. § 4.2 (2002); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Then readjudicate the veteran's 
claims in light of any additional 
evidenced obtained.  If benefits are not 
granted to his satisfaction, send him and 
his representative a Supplemental 
Statement of the Case (SSOC).  Give them 
an opportunity to submit additional 
evidence and/or argument in response.  

The case then should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he receives further notice.  By 
this REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




